Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered.
 
Response to Arguments
This Office Action is in response to the applicant’s amendments and remarks filed on 01/04/2022. 
Claims 3 and 7 are cancelled. 
Claims 18-19 are newly added.
Claims 1-2, 4-6, and 8-19 are pending for examination.

Regarding the objection(s) to claims 4, 8, 9, 12, and 14, the examiner finds applicant’s amendment(s) to the claim(s) filed 01/04/2022 acceptable and withdraws objection(s) to the amended claim(s). However, a new grounds of objection has been introduced through the amended claims, outlined below.

Regarding the Means plus function interpretation of claim 8 under 35 U.S.C. §112(f), the examiner finds the amendment(s) to the claim(s) filed 01/04/2022 provide sufficient structure to overcome the means plus function invocation. Claim 8 does not invoke 35 U.S.C. §112(f).

Regarding the rejection of claims 1, 2, 4-6, and 8-17 under 35 U.S.C. §112(b), applicant’s arguments concerning claims 1, 2, 4-6, 8, 9, and 13-17 are persuasive in view of applicant’s amendment to the claim(s) filed 01/04/2022, therefore the rejections to claims 1, 2, 4-6, 8, 9, and 13-17  are now withdrawn.
Regarding the rejection of claims 10-12 under 35 U.S.C §112(b), applicant’s arguments in light of the amendments to claim(s) filed 01/04/2022 have been fully considered and are not persuasive. 
In the remarks, applicant argued “the claims have been amended herein without prejudice, thereby rendering this rejection moot”, (Remarks, page 9, section IV).
The examiner respectfully disagrees. Claim 10 now recites “in response to a determination of a lack of a hazard preventing a driving of the vehicle, the vehicle outputting a request for an acknowledgement of the lack of the hazard”. It is unclear, and therefore indefinite, how the vehicle performs the functions of outputting a request for an acknowledgement of the lack of the hazard, with relation to the first processor. Further, although mentioned in the preamble, a vehicle is not a claimed limitation. Specifically, in claim 1, the method is implemented by a first processor and a second processor. By reciting “the vehicle outputting a request”, it is unclear whether the vehicle is a separate element from the first and second processor with an independent function, or whether the vehicle includes the first and second processors and whether the function of outputting a request is performed by the first or second processors. The examiner recommends removing “the vehicle” from the claim limitations or amending the independent claim to clarify the relationship between the vehicle and the first and second processors.
in response to a determination of a lack of a hazard preventing a driving of the vehicle, the vehicle outputting a request for an acknowledgement of the lack of the hazard” as — in response to a determination of a lack of a hazard preventing a driving of the vehicle,  outputting a request for an acknowledgement of the lack of the hazard —. 
Dependent claims 11 and 12 inherit and do not cure the deficient limitations of claim 10, outlined above, and are therefore rejected on the same basis.

Regarding the rejection of claims 10-17 under 35 U.S.C. §112(a), applicant’s arguments are persuasive concerning claims 10 and 12-14 in view of applicant’s amendment to the claim(s) that now recite a hazard filed 01/04/2022, therefore the rejections are now withdrawn.
Regarding the rejection of claims 11 and 15-17 under 35 U.S.C §112(a), applicant’s arguments have been fully considered and are not persuasive. 
In the remarks, applicant argued “...support for claims 11 and 15 can be found for example by the 'N' side of Z9 in Fig. 1 leading to Z8, and in pars. 27 and 47; ...and support for claims 16 and 17 can be found for example in pars. 46 and 47. The claims therefore satisfy the written description requirement, and withdrawal of the written description rejection of claims 10-17 is therefore respectfully requested”, (Remarks, page 10, section V).
The examiner respectfully disagrees. 
Claims 11 and 15-17 recite “...output a request for maintenance of the vehicle”. FIG.1 of the specification illustrates in step Z9 a determination of whether the passenger acknowledges the emergency halt release, wherein if the acknowledgment is not received, i.e. “N” path of step Z9 in FIG. 1, the process jumps to step Z8 in which staff is sent to the location of the vehicle to resolve the hazard. ¶27 of the specification describes that the release signal from the passenger, i.e. the acknowledgement  ¶46 describes that in step Z7, if a hazard is determined to exist that prevents the vehicle from driving, the process proceeds to step Z8. ¶47 describes that in step Z8 staff is sent to resolve the situation, i.e. the hazard. None of the portions of the specification cited by applicant describe “output a request for maintenance of the vehicle”. Further, ¶45 describes “In state Z6, the vehicle has a speed of zero and a control station checks the reason for the emergency stop or the reason for the emergency halt. Subsequently, based on the analysis, a decision is made according to state Z7”, where the station checks the vehicle without any “request for maintenance”, based on the vehicle’s speed. 
For at least the reasons above, the examiner submits that there is no support for claims 11 and 15-17, which therefore constitute new matter.

Regarding the rejection of claims 1, 2, 4-6, 8, and 9 under 35 U.S.C. §103, applicant’s arguments have been considered but are deemed moot in view of the new grounds of rejection necessitated by applicant’s amendment, outlined below. Specifically, applicant argued that the combination of previously cited prior art Westlund and Von Novak failed to teach the amended limitations of a first processor and a second processor that blocks control of the first processor. A new grounds of rejection in further view of Park (PGPub No US 2020/0201323 A1) is outlined below, necessitated by applicant’s amendment. 

Regarding the rejection of claims 10-17 under 35 U.S.C. §103, for at least the reasons outlined above regarding the rejection of independent claims 1 and 8, the rejection of dependent claims 10-17 under 35 U.S.C. §103 is maintained.

Regarding new claims 18 and 19, the examiner finds support in at least FIG. 3a, FIG. 3b, FIG. 3c, and line 27 of page 10 to line 16, page 11 of the specification. No new matter is added. 


Specification
The disclosure is objected to because of the following informalities: ¶51 recites “If the passenger regards the emergency state as not resolved, the passenger does not grant acknowledgment. The method jumps from state Z8 to state Z7”, should read — If the passenger regards the emergency state as not resolved, the passenger does not grant acknowledgment. The method jumps from state [[Z8]]Z9 to state [[Z7]]Z8 —, based on FIG. 1 and ¶27. 
Appropriate correction is required.

	The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
	Incorporation by reference of German Application No. DE 102018222556.7 is ineffective because a complete English translation was not provided. 

Claim Objections
Claims 1, 8 and 9 are objected to because of the following informalities.  
Claim 1 reads “a second processor issuing a blocking signal that blocks continued operations by the first processor, thereby preventing the first control unit”, should read — a second processor processor —. 
Independent claims 8 and 9 recite limitations similar to those of claim 1 and are therefore objected to on the same basis, as outlined above. 


Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 11 and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first ¶, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claims 11 and 15-17 recite “...output a request for maintenance of the vehicle”. Applicant cited FIG. 1 and ¶27 and 46-47 of the specification as support for the claims (Remarks filed 01/04/2022, page 10, Section V). FIG.1 of the specification illustrates in step Z9 a determination of whether the passenger acknowledges the emergency halt release, wherein if the acknowledgment is not received, i.e. “N” path 
	None of the portions of the specification cited by applicant describe “output a request for maintenance of the vehicle”. Further, ¶45 describes “In state Z6, the vehicle has a speed of zero and a control station checks the reason for the emergency stop or the reason for the emergency halt. Subsequently, based on the analysis, a decision is made according to state Z7”, where the station checks the vehicle without any “request”, based on the vehicle’s speed. 
	For at least the reasons above, the examiner submits that there is no support for claims 11 and 15-17, which therefore constitute new matter.
The examiner recommends amending “output a request for maintenance of the vehicle” to —  send technical staff to the vehicle to clear the hazard —, as supported by FIG. 1, ¶46-47, and ¶50-51 (see Objection to the specification regarding ¶50, above).


Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second ¶, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 recites “in response to a determination of a lack of a hazard preventing a driving of the vehicle, the vehicle outputting a request for an acknowledgement of the lack of the hazard”. It is unclear, and therefore indefinite, how the vehicle performs the functions of outputting a request for an acknowledgement of the lack of the hazard, with relation to the first processor. Further, although mentioned in the preamble, a vehicle is not a claimed limitation. Specifically, in claim 1, the method is implemented by a first processor and a second processor. By reciting “the vehicle outputting a request”, it is unclear whether the vehicle is a separate element from the first and second processor with an independent function, or whether the vehicle includes the first and second processors and the function of outputting a request is performed by the first or second processors. The examiner recommends removing “the vehicle” from the claim limitations or amending the independent claim to clarify the relationship between the vehicle and the first and second processors, e.g. the vehicle including the first and second processors, as supported by the specification. 
For the purposes of examination, the examiner will take the limitation of “in response to a determination of a lack of a hazard preventing a driving of the vehicle, the vehicle outputting a request for an acknowledgement of the lack of the hazard” as — in response to a determination of a lack of a hazard preventing a driving of the vehicle,  outputting a request for an acknowledgement of the lack of the hazard —. 
Dependent claims 11 and 12 inherit and do not cure the deficient limitations of claim 10, outlined above, and are therefore rejected on the same basis.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Westlund et al. (PGPub No US 2019/0001941 A1) in view of Park (PGPub No US 2020/0201323 A1), henceforth known as Westlund and Park, respectively. 
Westlund was first cited in a previous Office Action. 

Regarding claim 1, Westlund teaches:
A method for a vehicle driving at least partially in automated fashion, the method comprising the following steps: 
(Westlund, Abstract: “Embodiments herein relate to a method performed by an autonomous vehicle for activating an autonomous braking maneuver of the autonomous vehicle…”)
receiving a first emergency stop signal; 
(Westlund, FIG. 3: (301);
¶[0032]: “The autonomous vehicle 200 detects at least one user initiated request for an autonomous braking maneuver of the vehicle 200 when the vehicle 200 is in a first autonomous drive mode”;
Where the autonomous vehicle 200 detects a user initiated request for an autonomous braking maneuver (receiving a first emergency stop signal))
responsive to the first emergency stop signal, a first processor starting a first braking maneuver of an autonomous vehicle control and which is determined by the first processor to bring the vehicle to a safe state and then to a full stop in the safe state; 
(Westlund, FIG. 3: (302), (303); FIG. 5;
¶[0036]: “When the request has been detected by the vehicle 200, it activates the autonomous braking maneuver of the vehicle 200 which reduces the speed and/or brakes the vehicle 200 to a full stop”;
¶[0043]: “Before the autonomous braking maneuver brakes the vehicle 200 to a stop, the vehicle 200 may determine a stop position where it is suitable for the vehicle 200 to stop, for example at the side of the road”;
Where, in response to the user initiated request (responsive to the first emergency stop signal), the autonomous vehicle, including a processor (a first processor), activates the autonomous braking maneuver (starting a first braking maneuver of an autonomous vehicle control) which brings the autonomous vehicle to a full stop at the side of the road (and which is determined by the first processor to bring the vehicle to a safe state and then to a full stop in the safe state))
during the first braking maneuver started in response to the first emergency stop signal and prior to the vehicle achieving the full stop in the safe state, receiving a second emergency stop signal; and 
(Westlund, FIG. 3: (301);
¶[0034]: “The activating a brake triggering device 205 may comprises arbitration between activating the autonomous braking maneuver and activating an EPB dynamic braking maneuver. A first user initiated request may activate the autonomous braking maneuver and a second user initiated request may activate the EPB dynamic braking maneuver”;
Where the first user initiated request in step 301 activates the autonomous braking maneuver (during the first braking maneuver started in response to the first emergency stop signal and prior to the vehicle achieving the full stop in the safe state), and where a second user initiated request in step 301 activates the EPB dynamic braking maneuver (receiving a second emergency stop signal))
responsive to the second emergency stop signal: 
(Westlund, FIG. 3; FIG. 4;
¶[0046]: “If the autonomous control system 404 is malfunctioning or the user 203 wants to override the autonomous function, the user 203 can hold on to the brake triggering device 205 and reuse the existing dynamic braking logic to bring the vehicle 200 to a stop”;
¶[0049]: “when the user 203 pushes the EPB switch button 205 (or other button, lever, handle, etc.) the brake control system 402 in the vehicle 200, recognizing the user initiated request, communicates an autonomous safe stop request to the autonomous control system 404. At the same time, the brake control system 402 may maintain the normal EPB button logic and may start braking the vehicle 200 if the switch 205 is held a certain time. The effect is that the user 203 may request an autonomous safe stop maneuver at any time. However, if the reason for the user 203 activating the EPB button 205 is an autonomous system malfunction, the user 203 can override the system by braking the vehicle 200 to a permanent stop with a long push/pull on the switch 205”;
Where the second user initiated request activates a brake triggering device to override the autonomous vehicle system (responsive to the second emergency stop signal))
[...] preventing the first control unit from continuing to be able to control the vehicle, which thereby halts the first braking maneuver; and 
(Westlund, FIG. 3; FIG. 4; FIG. 5;
¶[0014]: “Another advantage of the embodiment is that pressing the EPB button includes a primary autonomous safe stop function, but also that it hosts a manual function to brake the vehicle in case of autonomy system unavailability. Hence, there is enabled a single user interface for emergency stopping using either autonomous control to stop e.g., in lane or manual controlled braking to stop”;
In a worst-case scenario with severe autonomy failure, the brake triggering device 205 at least gives the user 203 a means to brake the vehicle 200 to stop”;
¶[0049]: “The embodiments herein may combine a manual trigger of an autonomous safe stop within the same interface as an emergency braking, via e.g., the EPB switch interface… The effect is that the user 203 may request an autonomous safe stop maneuver at any time. However, if the reason for the user 203 activating the EPB button 205 is an autonomous system malfunction, the user 203 can override the system by braking the vehicle 200 to a permanent stop with a long push/pull on the switch 205”;
Where the second user initiated request overrides the malfunctioning autonomous system ([...] preventing the first control unit from continuing to be able to control the vehicle), allowing the user to manually brake the vehicle to a stop (which thereby halts the first braking maneuver))
the [...] processor performing a second braking maneuver of an autonomous vehicle and that brings the vehicle to a full stop immediately, prior to the vehicle reaching the safe state by providing a not-drive signal.  
(Westlund, FIG. 3: (302); FIG. 5;
¶[0040]: “As a last resort if the autonomous system fails, the user 203 may manually use the EPB to brake the vehicle 200”;
¶[0049]: “when the user 203 pushes the EPB switch button 205 (or other button, lever, handle, etc.) the brake control system 402 in the vehicle 200, recognizing the user initiated request, communicates an autonomous safe stop request to the autonomous control system 404. At the same time, the brake control system 402 may maintain the normal EPB button logic and may start braking the vehicle 200 if the switch 205 is held a certain time. The effect is that the user 203 may request an autonomous safe stop maneuver at any time. However, if the reason for the user 203 activating the EPB button 205 is an autonomous system malfunction, the user 203 can override the system by braking the vehicle 200 to a permanent stop with a long push/pull on the switch 205”;
¶[0065]: “In some embodiments, a computer program may comprise instructions which, when executed on at least one processor, cause the at least one processor, e.g., the processor 503 in the vehicle 200, to carry out the method steps described above...”;
Where the autonomous vehicle, including a processor (a [...] processor), receives the second user initiated request and immediately overrides the autonomous vehicle performing a second braking maneuver of an autonomous vehicle), causing the vehicle to come to a permanent stop (and that brings the vehicle to a full stop immediately), prior to the vehicle reaching the side of the road (prior to the vehicle reaching the safe state) by allowing the user to manually brake the vehicle to a permanent stop (by providing a not-drive signal).
Although Westlund teaches a single processor, this is equivalent to the first and seconds processors, wherein “The first control unit and the second control unit preferably may also be developed as a single control unit” from page 3, lines 18-19 of the instant application. Further, Westlund teaches that the method described may be executed on at least one processor, i.e. two processors; see ¶[0065]).
Although Westlund teaches “...a computer program may comprise instructions which, when executed on at least one processor, cause the at least one processor, e.g., the processor 503 in the vehicle 200, to carry out the method steps described above” (Westlund, ¶[0065]) where the method of Westlund may be implemented by more than one processor, Westlund fails to explicitly teach a second processor issuing a blocking signal that blocks continued operations by the first processor thereby preventing the first control unit from continuing to be able to control the vehicle and the second processor performing a second braking maneuver of an autonomous vehicle, the limitations bolded for emphasis. 
However, in the same field of endeavor, Park teaches:
a second processor issuing a blocking signal that blocks continued operations by the first processor, thereby [preventing the first control unit from continuing to be able to control the vehicle...]; and 
(Park, FIG. 1: (130), (150); FIG. 3: (S130), (S140); FIG. 4; FIG. 5; ¶[0018];
¶[0011]: “For example, a slave ECU which is asymmetric to a general master ECU is provided, and two ECUs including a master ECU and a slave ECU having different configurations and functions are used. In this case, the slave ECU may perform various safety functions”;
¶[0030]: “...the redundancy DCU has a different configuration and function from the main DCU and thus may be installed independently of the main DCU to perform a safety function. Consequently, an actuator, such as the steering or brake system, is under the control of the main DCU during normal operation but may be brought under the control of the redundancy DCU when a fault occurs”;
¶[0063]: “When a fault is detected in the main DCU 130 and it is determined that an event has occurred in the autonomous driving (S130), the redundancy DCU activates a safety control function (S140)...”;
Where the redundancy DCU, implemented as a slave ECU (a second processor), activates a safety control function (issuing a blocking signal), that transfers control of the actuator of the autonomous vehicle to the redundancy DCU, effectively blocking control of the faulty main DCU, implemented as a master ECU (that blocks continued operations by the first processor) and prevents the faulty main DCU from controlling the autonomous vehicle (thereby [preventing the first control unit from continuing to be able to control the vehicle...]))
 [the] second [processor performing a second braking maneuver of an autonomous vehicle and that brings the vehicle to a full stop immediately, prior to the vehicle reaching the safe state by providing a not-drive signal].  
(Park, FIG. 1: (130), (150); FIG. 3: (S130), (S140); FIG. 4: (S260); FIG. 5: (S380); ¶[0011]; ¶[0018];
¶[0068]: “When there is no take-over request of the driver, the redundancy DCU 150 brings the vehicle to a safe stop (S260)”; 
¶[0077]: “...When there is no nearby shoulder in the current link of the HD map, the vehicle is slowly brought to a safe stop in a lane with emergency lights on (S380)”;
Where the redundancy DCU ([the] second [processor]) performs braking to bring the vehicle to a safe stop according to FIG. 5 ([performing a second braking maneuver of an autonomous vehicle]) and where, if there is no safe zone or shoulder, stops the vehicle in lane by providing a control signal to the vehicle ([and that brings the vehicle to a full stop immediately, prior to the vehicle reaching the safe state by providing a not-drive signal])).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the method for a vehicle of Westlund with the feature of a second processor issuing a blocking signal that blocks continued operations by the first processor of Park because “...the fault of an ECU taking charge of the core functions of autonomous driving paralyzes entire system functions and directly leads to an accident” (Park, ¶[0006]) and “...it is necessary to provide an autonomous driving system which uses not only a master ECU generally taking charge of fully autonomous driving but also a slave ECU taking charge of a safety function when the master ECU malfunctions” (Park, ¶[0010]). That is, the feature of a second processor provides a safety function in the event the main processor malfunctions.


Regarding claim 2, Westlund and Park teach the method as recited in claim 1. Westlund further teaches:
wherein the second emergency stop signal is provided by a passenger of the vehicle.  
(Westlund, FIG. 2: (203); FIG. 3; FIG. 4;
¶[0046]: “If the autonomous control system 404 is malfunctioning or the user 203 wants to override the autonomous function, the user 203 can hold on to the brake triggering device 205 and reuse the existing dynamic braking logic to bring the vehicle 200 to a stop”;
¶[0049]: “when the user 203 pushes the EPB switch button 205 (or other button, lever, handle, etc.) the brake control system 402 in the vehicle 200, recognizing the user initiated request, communicates an autonomous safe stop request to the autonomous control system 404. At the same time, the brake control system 402 may maintain the normal EPB button logic and may start braking the vehicle 200 if the switch 205 is held a certain time. The effect is that the user 203 may request an autonomous safe stop maneuver at any time. However, if the reason for the user 203 activating the EPB button 205 is an autonomous system malfunction, the user 203 can override the system by braking the vehicle 200 to a permanent stop with a long push/pull on the switch 205”;
Where the second user initiated request activates a brake triggering device to override the autonomous vehicle system (the second emergency stop signal is provided by a passenger of the vehicle))


the method as recited in claim 1. Westlund further teaches:
further comprising the following steps: 
receiving a user input release signal for releasing a braked state of the vehicle achieved in response to braking performed in response to the second emergency stop signal; and 
(Westlund, FIG. 3: (304), (305);
¶[0042]: “When the vehicle 200 is in the second autonomous drive mode and when the autonomous drive system is substantially fault free, the vehicle 200 may request of a user 203 whether the first autonomous drive mode of the vehicle 200 should be resumed or if the second autonomous drive mode should be maintained”;
¶[0043]: “The vehicle 200 may receive a response from the user 103 that the first autonomous drive mode should be resumed…”;
Where once the vehicle 200 is substantially fault free the vehicle 200 requests whether the first autonomous mode of vehicle 200 should be resumed and where the user may respond to the request, allowing the first autonomous mode to resume (receiving a user input release signal for releasing a braked state of the vehicle achieved in response to braking performed in response to the second emergency stop signal))
in response to the release signal, providing to the first processor control of the vehicle to drive the vehicle out of the braked state.  
(Westlund, FIG. 3: (306);
¶[0027]: “In the first autonomous drive mode, the vehicle 200 is driving autonomously, i.e., without any involvement by the user 203”;
¶[0044]: “Based on the response, the vehicle 200 may resume the first autonomous drive mode of the vehicle 200…”;
When the user agrees to the vehicle’s request to resume the first autonomous mode (in response to the release signal), vehicle 200 resumes the first autonomous drive mode, i.e. receives full control of the autonomous vehicle to drive (providing to the first processor control of the vehicle to drive the vehicle out of the braked state)).

a drive controlling unit having limitations similar to those of claim 1 and is therefore rejected on the same basis, as outlined above. Regarding the additional limitations recited in claim 8, Park further teaches:
A drive controlling unit of a vehicle driving at least partially in automated fashion, the drive controlling unit including a first processor and a second processor, wherein the drive controlling unit is configured to perform a method, the method comprising: 
(Park, FIG. 1: (130), (150); FIG. 3: (S130), (S140); FIG. 4; FIG. 5; ¶[0018];
¶[0011]: “For example, a slave ECU which is asymmetric to a general master ECU is provided, and two ECUs including a master ECU and a slave ECU having different configurations and functions are used. In this case, the slave ECU may perform various safety functions”;
¶[0030]: “...the redundancy DCU has a different configuration and function from the main DCU and thus may be installed independently of the main DCU to perform a safety function. Consequently, an actuator, such as the steering or brake system, is under the control of the main DCU during normal operation but may be brought under the control of the redundancy DCU when a fault occurs”;
¶[0033]: “Referring to FIGS. 1 and 2, to this end, a safety control system 100 for an autonomous vehicle... includes... a main DCU 130 taking charge of fully autonomous driving... a redundancy DCU 150 ensuring safety of the autonomous vehicle by performing a safety function when a fault occurs in the main DCU 130...”;
Where safety control system 100 for an autonomous vehicle (A drive controlling unit of a vehicle driving at least partially in automated fashion) includes a main DCU and a redundancy DCU, implemented as separate ECUs (the drive controlling unit including a first processor and a second processor)).
 

Regarding claim 9, the claim limitations recite a non-transitory computer-readable storage medium having limitations similar to those of claim 1 and is therefore rejected on the same basis, as outlined above. Regarding the additional limitations recited in claim 9, Park further teaches:
A non-transitory computer-readable storage medium of a vehicle that drives at least partially in automated fashion, wherein a computer program (a) is stored on the storage medium, (b) is executable by first and second processors, and (c) when executed by the first and second processors, causes the first and second processors to perform a method, the method comprising the following steps: 
(Park, FIG. 1: (130), (150); FIG. 3: (S130), (S140); FIG. 4; FIG. 5; Claim 20;
¶[0011]: “For example, a slave ECU which is asymmetric to a general master ECU is provided, and two ECUs including a master ECU and a slave ECU having different configurations and functions are used. In this case, the slave ECU may perform various safety functions”;
¶[0018]: “...there is provided a computer-readable storage medium in which a safety control computer program for an autonomous vehicle is stored, the computer program being executed by a main DCU or a redundancy DCU to implement one or more operations...”;
¶[0033]: “Referring to FIGS. 1 and 2, to this end, a safety control system 100 for an autonomous vehicle... includes... a main DCU 130 taking charge of fully autonomous driving... a redundancy DCU 150 ensuring safety of the autonomous vehicle by performing a safety function when a fault occurs in the main DCU 130...”;
Where safety control system 100 for an autonomous vehicle is implemented as a computer-readable storage medium (A non-transitory computer-readable storage medium of a vehicle that drives at least partially in automated fashion) wherein the safety control computer program is stored in a computer-readable storage medium (wherein a computer program (a) is stored on the storage medium), implemented by a main DCU and a redundancy DCU, i.e. ECUs ((b) is executable by first and second processors), and cause the main DCU and redundancy DCU to perform the recited method (and (c) when executed by the first and second processors, causes the first and second processors to perform a method)).


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Westlund and Park, as applied to claim 1, above, and in further view of Von Novak, III et al. (PGPub No US 2019/0220004 A1), henceforth known as Von Novak.
Von Novak was first cited in a previous Office Action.

Regarding claim 5, Westlund and Park teach the method as recited in claim 4. The combination of Westlund and Park fails to explicitly teach the limitations of claim 5 as a whole. 
However, in the same field of endeavor, Von Novak further teaches:
wherein the release signal is provided by a station outside the vehicle.  
(Von Novak, FIG. 1: (102b), (104), (110);
¶[0035]: “…The robotic vehicle 102 may include any of a variety of robotic vehicles, for example... a ground robotic vehicle 102b... The robotic vehicle 102 may communicate with the base station 104 over a wireless communication link 112…”;
¶[0036]: “The network element 110 may include a network server… The network element 110 may provide the robotic vehicle 102 with a variety of information, such as… movement control instructions, and other information, instructions, or commands relevant to operations of the robotic vehicle 102”;
¶[0089]: “In block 710, the detector circuit may determine whether the main controller is capable of resuming control of the ESC… the detector circuit may detect motor control signals from the main controller….”;
Where the detector circuit determines the main controller is capable of resuming control based on detecting motor control signals from the main controller, i.e. the motor control signals allow the main controller to resume control (the release signal), and where the motor control signals originate from network element 110, a remote server through base station 104 (the release signal is provided by a station outside the vehicle)).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the method for a vehicle of Westlund and Park with the feature of  providing a release signal from a station outside the vehicle because “The base station 104 and the access point 106 may provide wireless communications to access the communication network 108 over a wired and/or wireless communication backhaul 116 and 118, respectively. The base station 104 may include base stations configured to provide wireless communications over a wide area (e.g., macro cells)... access point 106 may be configured to provide wireless communications over a relatively smaller area” (Von Novak ¶[0034]), where the configuration of the remote base station provides control of the vehicle over a wide area. 


Regarding claim 6, Westlund, Park, and Von Novak teach the method as recited in claim 5. Von Novak further teaches:
wherein the station is a control station.  
(Von Novak, FIG. 1: (102b), (104), (110);
¶[0035]: “…The robotic vehicle 102 may communicate with the base station 104 over a wireless communication link 112…”;
¶[0036]: “The network element 110 may include a network server… The network element 110 may provide the robotic vehicle 102 with a variety of information, such as… movement control instructions, and other information, instructions, or commands relevant to operations of the robotic vehicle 102”;
Where the base station 110 sends movement control instructions (the station is a control station)). 


Claims 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Westlund and Park, as applied to claims 1 and 8, above, and in further view of Herbach et al. (PGPub No US 2017/0057510 A1), henceforth known as Herbach.
Herbach was first cited in a previous Office Action. 

Regarding claim 10, Westlund and Park teach the method as recited in claim 1. Although Westlund teaches the vehicle being brought to a braked state by the second braking maneuver, as outlined above, in claim 1, the combination of Westlund and Park fails to teach the remaining limitations of claim 10. 
However, in the same field of endeavor, Herbach teaches:
further comprising: subsequent to [the vehicle being brought to a braked state...], in response to a determination of a lack of a hazard preventing a driving of the vehicle, the vehicle outputting a request for an acknowledgement of the lack of the hazard.  
(Herbach, FIG. 1; FIG. 2; FIG. 3; FIG. 5; 
¶[0117]: “in some cases, including cases in which no emergency is detected by computing device, the computing device may be configured to instruct the autonomous vehicle 500 to continue along its current trajectory 512 (e.g., default trajectory) rather than follow the trajectory 510 for pulling over in the region”;
¶[0124]: “after executing instructions to pull over and stop the autonomous vehicle, the computing device may be configured to switch back to the current trajectory if the computing device determines that the emergency scenario is no longer present, if the computing device determined the emergency scenario in error, and/or if the driver mistakenly directed the computing device to execute the instructions, among other possibilities. In such embodiments, the computing device may instruct the autonomous vehicle to switch back to the current trajectory automatically, or the driver may be enabled to either manually switch to the current trajectory or take control of the vehicle (e.g., speed and steering control)”;
Where, after the autonomous vehicle pulls over, i.e. stops (subsequent to [the vehicle being brought to a braked state...]), the computing device of the autonomous vehicle determines the emergency scenario is no longer present (in response to a determination of a lack of a hazard preventing a driving of the vehicle), and the driver is enabled to manually switch back to the current trajectory, i.e. the driver is prompted to resume autonomous control along the previous autonomously controlled trajectory (the vehicle outputting a request for an acknowledgement of the lack of the hazard)). 
the emergency scenario is no longer present, if the computing device determined the emergency scenario in error, and/or if the driver mistakenly directed the computing device to execute the instructions” (Herbach, ¶[0124]), where the features of Herbach provide a functionality to resume the normal autonomous trajectory if the issue was determined in error.


Regarding claim 12, Westlund, Park, and Herbach teach the method as recited in claim 10. Herbach further teaches:
further comprising: responsive to receiving the acknowledgement subsequent to the output of the request, the vehicle reactivating the first processor to control a driving of the vehicle out of the braked state.  
(Herbach, FIG. 1; FIG. 2; FIG. 3; FIG. 5; 
¶[0117]: “in some cases, including cases in which no emergency is detected by computing device, the computing device may be configured to instruct the autonomous vehicle 500 to continue along its current trajectory 512 (e.g., default trajectory) rather than follow the trajectory 510 for pulling over in the region”;
¶[0124]: “after executing instructions to pull over and stop the autonomous vehicle, the computing device may be configured to switch back to the current trajectory if the computing device determines that the emergency scenario is no longer present, if the computing device determined the emergency scenario in error, and/or if the driver mistakenly directed the computing device to execute the instructions, among other possibilities. In such embodiments, the computing device may instruct the autonomous vehicle to switch back to the current trajectory automatically, or the driver may be enabled to either manually switch to the current trajectory or take control of the vehicle (e.g., speed and steering control)”;
responsive to receiving the acknowledgement subsequent to the output of the request) to resume autonomous control along the previous autonomously controlled trajectory i.e. the vehicle resumes autonomous driving (the vehicle reactivating the first processor to control a driving of the vehicle out of the braked state)).

Regarding claim 14, Westlund and Park teach the drive controlling unit as recited in claim 8. Westlund further teaches:
the drive controlling unit is configured to: complete the first braking maneuver when the second emergency stop signal is not received during the first braking maneuver, thereby bringing the vehicle to the full stop in the safe state; 
(Westlund, FIG. 3: (302), (303); FIG. 5;
¶[0034]: “The activating a brake triggering device 205 may comprises arbitration between activating the autonomous braking maneuver and activating an EPB dynamic braking maneuver. A first user initiated request may activate the autonomous braking maneuver and a second user initiated request may activate the EPB dynamic braking maneuver”;
¶[0036]: “When the request has been detected by the vehicle 200, it activates the autonomous braking maneuver of the vehicle 200 which reduces the speed and/or brakes the vehicle 200 to a full stop”;
¶[0043]: “Before the autonomous braking maneuver brakes the vehicle 200 to a stop, the vehicle 200 may determine a stop position where it is suitable for the vehicle 200 to stop, for example at the side of the road”;
Where in response to the first user initiated request, not interrupted by a second user initiated request (complete the first braking maneuver when the second emergency stop signal is not received during the first braking maneuver), the autonomous vehicle activates the autonomous braking maneuver which brings the autonomous vehicle to a full stop at the side of the road (thereby bringing the vehicle to the full stop in the safe state))

subsequent to the vehicle being brought to the full stop after the start of the first braking maneuver, either with or without receiving the second emergency stop signal, in response to a determination that a driving of the vehicle is not being prevented by any hazard:  
(Westlund, FIG. 3: (304), (305);
¶[0042]: “When the vehicle 200 is in the second autonomous drive mode and when the autonomous drive system is substantially fault free, the vehicle 200 may request of a user 203 whether the first autonomous drive mode of the vehicle 200 should be resumed or if the second autonomous drive mode should be maintained”;
¶[0043]: “The vehicle 200 may receive a response from the user 103 that the first autonomous drive mode should be resumed…”;
¶[0052]: “Reduced speed: This may also be referred to as a second autonomous drive mode. At a first short push/pull of the brake triggering device 205 (i.e., the user initiated request), the autonomous braking maneuver may be activated by immediately triggering a reduction in speed to increase safety margins. The vehicle 200 can then either continue its task (e.g., autonomous driving) but at a lower speed compared to before the user initiated request, or search for a suitable place to stop the vehicle 200 and there terminate the ride”; 
Where once the vehicle 200 is in a second autonomous driving mode in which the vehicle is stopped (subsequent to the vehicle being brought to the full stop after the start of the first braking maneuver, either with or without receiving the second emergency stop signal), the vehicle determines the autonomous drive system is substantially fault free (in response to a determination that a driving of the vehicle is not being prevented by any hazard))
where the determination is obtained after the vehicle is brought to the full stop in the safe state without receiving the second emergency stop signal, perform a control that drives the vehicle out of the full stop state obtained in the safe state; and 
(Westlund, FIG. 3: (306);
¶[0027]: “In the first autonomous drive mode, the vehicle 200 is driving autonomously, i.e., without any involvement by the user 203”;
The activating a brake triggering device 205 may comprises arbitration between activating the autonomous braking maneuver and activating an EPB dynamic braking maneuver. A first user initiated request may activate the autonomous braking maneuver and a second user initiated request may activate the EPB dynamic braking maneuver”;
¶[0042]: “When the vehicle 200 is in the second autonomous drive mode and when the autonomous drive system is substantially fault free, the vehicle 200 may request of a user 203 whether the first autonomous drive mode of the vehicle 200 should be resumed or if the second autonomous drive mode should be maintained”;
¶[0044]: “Based on the response, the vehicle 200 may resume the first autonomous drive mode of the vehicle 200…”;
¶[0052]: “Reduced speed: This may also be referred to as a second autonomous drive mode. At a first short push/pull of the brake triggering device 205 (i.e., the user initiated request), the autonomous braking maneuver may be activated by immediately triggering a reduction in speed to increase safety margins. The vehicle 200 can then either continue its task (e.g., autonomous driving) but at a lower speed compared to before the user initiated request, or search for a suitable place to stop the vehicle 200 and there terminate the ride”; 
Where the vehicle determines the autonomous drive system is fault free, after the vehicle is brought to a stop in the second autonomous drive mode, achieved by a first user initiated request without a subsequent second user initiated request (where the determination is obtained after the vehicle is brought to the full stop in the safe state without receiving the second emergency stop signal), and the user agrees to the vehicle’s request to resume the first autonomous mode, vehicle 200 resumes the first autonomous drive mode, i.e. receives full control of the autonomous vehicle to drive (perform a control that drives the vehicle out of the full stop state obtained in the safe state)).
Although Westlund teaches the vehicle is brought to the full stop in response to receipt of the second emergency stop signal and the full stop obtained immediately in response to receipt of the second emergency stop signal, as outlined above, in claim 8, the combination of Westlund and Park fails to teach the remaining limitations of claim 14. 
However, in the same field of endeavor, Herbach teaches:
where the determination is obtained after [the vehicle is brought to the full stop...], output a request for an acknowledgement of the lack of the hazard, and, responsive to receiving the acknowledgement subsequent to the output of the request, perform the control that drives the vehicle out of the full stop [...].  
(Herbach, FIG. 1; FIG. 2; FIG. 3; FIG. 5; 
¶[0117]: “in some cases, including cases in which no emergency is detected by computing device, the computing device may be configured to instruct the autonomous vehicle 500 to continue along its current trajectory 512 (e.g., default trajectory) rather than follow the trajectory 510 for pulling over in the region”;
¶[0124]: “after executing instructions to pull over and stop the autonomous vehicle, the computing device may be configured to switch back to the current trajectory if the computing device determines that the emergency scenario is no longer present, if the computing device determined the emergency scenario in error, and/or if the driver mistakenly directed the computing device to execute the instructions, among other possibilities. In such embodiments, the computing device may instruct the autonomous vehicle to switch back to the current trajectory automatically, or the driver may be enabled to either manually switch to the current trajectory or take control of the vehicle (e.g., speed and steering control)”;
Where, after the autonomous vehicle pulls over, i.e. stops (the result of the determination is obtained after [the vehicle is brought to the full stop]), the computing device of the autonomous vehicle determines the emergency scenario is no longer present and the driver is enabled to manually switch back to the current trajectory, i.e. the driver is prompted to resume autonomous control along the previous autonomously controlled trajectory (output a request for an acknowledgement of the lack of the hazard). If the driver manually switches the autonomous vehicle back to the current trajectory, the autonomous vehicle resumes the current trajectory, i.e. the initial autonomous route (responsive to receiving the acknowledgement subsequent to the output of the request, perform the control that drives the vehicle out of the full stop [...])). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the method of Westlund and Park with the feature of determining lack of an obstacle preventing a driving of the vehicle, outputting a request for an acknowledgement of the lack of the obstacle, and performing control that drives the vehicle out of its full stop state of Herbach in case “the emergency scenario is no longer present, if the computing device determined the emergency scenario in error, and/or if the driver mistakenly directed the computing device to execute the instructions” (Herbach, ¶[0124]), where the features of Herbach provide a functionality to resume the normal autonomous trajectory if the issue was determined in error.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Westlund and Park, as applied to claim 1, above, and in further view of Zhao et al. (PGPub No US 2019/0235487 A1), henceforth known as Zhao.
Zhao was first cited in a previous Office Action.

Regarding claim 13, Westlund and Park teach the method as recited in claim 1. Although Westlund teaches the vehicle being brought to a braked state by the second braking maneuver, as outlined above, in claim 1, the combination of Westlund and Park fails to explicitly teach the remaining limitations of claim 13. 
However, in the same field of endeavor, Zhao teaches:
further comprising: subsequent to [the vehicle being brought to a braked state...], in response to a determination of presence of a hazard preventing a driving of the vehicle, sending technical staff to the vehicle to clear the hazard.  
(Zhao, FIG. 1; FIG. 3;
¶[0023]: “In response to detecting the existence of an adverse condition associated with an autonomous vehicle, the service provider can implement a recovery plan to recover the autonomous vehicle at a location where the vehicle is stopped. The recovery plan can include, for example, sending a human operator (e.g., technician, mechanic, etc.) to diagnose and/or fix a component failure in an autonomous vehicle, sending a human operator (e.g., driver) to manually operate and navigate an autonomous vehicle through an unfamiliar environment, sending a medical personnel (e.g., paramedic) to assist a user, sending another vehicle (e.g., another autonomous vehicle) to complete a vehicle service associated with an autonomous vehicle, etc”;
¶[0025]: “a vehicle computing system can monitor one or more parameters associated with an autonomous vehicle”;
¶[0026]: “the operational state can indicate that the vehicle is not in condition to provide the vehicle services because the one or more parameters indicate an existence of an adverse condition associated with the vehicle. Thus, the vehicle computing system can proceed to stop a motion of the vehicle and preclude the vehicle from providing and/or continuing the vehicle services. The vehicle computing system can communicate with a remote operations computing system of the entity to report the operational state of the vehicle and/or the existence of the adverse condition”;
Where the vehicle computing system monitors parameters and detects the existence of an adverse condition associated with the autonomous vehicle and stops the motion of the vehicle (subsequent to [the vehicle being brought to a braked state]). Subsequent to stopping the motion of the vehicle, the vehicle communicates the adverse condition to a remote operations computing system and, in response (in response to a determination of presence of a hazard preventing a driving of the vehicle), the remote operation computing system then initiates a recovery plan that sends appropriate personnel to fix the autonomous vehicle (sending technical staff to the vehicle to clear the hazard)). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the method of Westlund and Park with the feature of outputting a request for maintenance of the vehicle responsive to determining the presence of an obstacle preventing a driving of the vehicle of Zhao because “by detecting an adverse condition associated with an autonomous vehicle, and attributes associated with the adverse condition, an entity can formulate an appropriate recovery plan to recover the vehicle... In this way, the entity can improve efficiency of providing vehicle services to a plurality of users. In addition, by managing a plurality of recovery teams and determining strategic locations for the recovery teams, the entity can further reduce a recovery time for recovering the vehicle, and optimize use of the resources. This can also lead to a decrease in vehicle downtime” (Zhao, ¶[0042]).


Claims 11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Westlund, Park, and Herbach, as applied to claims 10 and 14, above, and in further view of Zhao. 
Zhao was first cited in the rejection of claim 13 above.

Regarding claim 11, Westlund, Park, and Herbach teach the method as recited in claim 10. The combination of Westlund, Park, and Herbach fail to teach the limitations of claim 11 as a whole. 
However in the same field of endeavor, Zhao teaches:
further comprising: responsive to not receiving the acknowledgement subsequent to the output of the request, outputting a request for maintenance of the vehicle.  
(Zhao, FIG. 1; FIG. 3;
¶[0022]: “The service provider can detect an existence of one or more adverse conditions that render the autonomous vehicles unable or unsuitable to provide the vehicle services”; 
¶[0023]: “In response to detecting the existence of an adverse condition associated with an autonomous vehicle, the service provider can implement a recovery plan to recover the autonomous vehicle at a location where the vehicle is stopped. The recovery plan can include, for example, sending a human operator (e.g., technician, mechanic, etc.) to diagnose and/or fix a component failure in an autonomous vehicle, sending a human operator (e.g., driver) to manually operate and navigate an autonomous vehicle through an unfamiliar environment, sending a medical personnel (e.g., paramedic) to assist a user, sending another vehicle (e.g., another autonomous vehicle) to complete a vehicle service associated with an autonomous vehicle, etc”;
¶[0031]: “an operations computing system can detect an existence of an adverse condition associated with an autonomous vehicle based, at least in part, on an absence of one or more communications... the operations computing system can attempt to communicate with the autonomous vehicle (e.g., to select the vehicle to provide a vehicle service, send control signals, etc.) and expect the vehicle to communicate an acknowledgement. If the operations computing system does not receive such communications, then the operations computing system can determine an existence of an adverse condition associated with the vehicle”;
responsive to not receiving the acknowledgement subsequent to the output of the request), and initiates a recovery plan that sends appropriate personnel to fix the autonomous vehicle (outputting a request for maintenance of the vehicle)). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the method of Westlund, Park, and Herbach with the feature of outputting a request for maintenance of the vehicle responsive to not receiving acknowledgement of the output request of Zhao because “by detecting an adverse condition associated with an autonomous vehicle, and attributes associated with the adverse condition, an entity can formulate an appropriate recovery plan to recover the vehicle... In this way, the entity can improve efficiency of providing vehicle services to a plurality of users. In addition, by managing a plurality of recovery teams and determining strategic locations for the recovery teams, the entity can further reduce a recovery time for recovering the vehicle, and optimize use of the resources. This can also lead to a decrease in vehicle downtime” (Zhao, ¶[0042]). 


Regarding claim 15, Westlund, Park, and Herbach teach the drive controlling unit as recited in claim 14. Although the combination of Westlund and Park teach the drive controlling unit as outlined in claim 1, the combination of Westlund, Park, and Herbach fails to teach the limitations of claim 15 as a whole.
However, in the same field of endeavor, Zhao teaches: 
[the... unit] is configured to, responsive to not receiving the acknowledgement subsequent to the output of the request, output a request for maintenance of the vehicle.  
(Zhao, FIG. 1; FIG. 3;
The service provider can detect an existence of one or more adverse conditions that render the autonomous vehicles unable or unsuitable to provide the vehicle services”; 
¶[0023]: “In response to detecting the existence of an adverse condition associated with an autonomous vehicle, the service provider can implement a recovery plan to recover the autonomous vehicle at a location where the vehicle is stopped. The recovery plan can include, for example, sending a human operator (e.g., technician, mechanic, etc.) to diagnose and/or fix a component failure in an autonomous vehicle, sending a human operator (e.g., driver) to manually operate and navigate an autonomous vehicle through an unfamiliar environment, sending a medical personnel (e.g., paramedic) to assist a user, sending another vehicle (e.g., another autonomous vehicle) to complete a vehicle service associated with an autonomous vehicle, etc”;
¶[0031]: “an operations computing system can detect an existence of an adverse condition associated with an autonomous vehicle based, at least in part, on an absence of one or more communications... the operations computing system can attempt to communicate with the autonomous vehicle (e.g., to select the vehicle to provide a vehicle service, send control signals, etc.) and expect the vehicle to communicate an acknowledgement. If the operations computing system does not receive such communications, then the operations computing system can determine an existence of an adverse condition associated with the vehicle”;
Where an operations computing system ([the... unit]) detects the existence of an adverse condition associated with an autonomous vehicle based on an absence of one or more communications with the autonomous vehicle, i.e. the autonomous vehicle fails to acknowledge the request (responsive to not receiving the acknowledgement subsequent to the output of the request), and initiates a recovery plan that sends appropriate personnel to fix the autonomous vehicle (output a request for maintenance of the vehicle)). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the method of Westlund, Park, and Herbach with the feature of outputting a request for maintenance of the vehicle responsive to not receiving acknowledgement of the output request of Zhao because “by detecting an adverse condition associated with an autonomous vehicle, and attributes associated with the adverse condition, an entity can formulate an appropriate recovery plan to recover the vehicle... In this way, the entity can improve efficiency of providing vehicle services to a plurality of users. In addition, by managing a plurality of recovery teams and determining strategic locations for the recovery teams, the entity can further reduce a recovery time for recovering the vehicle, and optimize use of the resources. This can also lead to a decrease in vehicle downtime” (Zhao, ¶[0042]).

Regarding claim 16, Westlund, Park, Herbach, and Zhao teach the drive controlling unit as recited in claim 15. Zhao further teaches:
[the... unit] is configured to, in response to the determination being that the driving of the vehicle is being prevented by the hazard, output the request for maintenance of the vehicle.  
(Zhao, FIG. 1; FIG. 3;
¶[0023]: “In response to detecting the existence of an adverse condition associated with an autonomous vehicle, the service provider can implement a recovery plan to recover the autonomous vehicle at a location where the vehicle is stopped. The recovery plan can include, for example, sending a human operator (e.g., technician, mechanic, etc.) to diagnose and/or fix a component failure in an autonomous vehicle, sending a human operator (e.g., driver) to manually operate and navigate an autonomous vehicle through an unfamiliar environment, sending a medical personnel (e.g., paramedic) to assist a user, sending another vehicle (e.g., another autonomous vehicle) to complete a vehicle service associated with an autonomous vehicle, etc”;
¶[0025]: “a vehicle computing system can monitor one or more parameters associated with an autonomous vehicle”;
¶[0026]: “the operational state can indicate that the vehicle is not in condition to provide the vehicle services because the one or more parameters indicate an existence of an adverse condition associated with the vehicle. Thus, the vehicle computing system can proceed to stop a motion of the vehicle and preclude the vehicle from providing and/or continuing the vehicle services. The vehicle computing system can communicate with a remote operations computing system of the entity to report the operational state of the vehicle and/or the existence of the adverse condition”;
Where the vehicle computing system monitors parameters and detects the existence of an adverse condition associated with the autonomous vehicle and communicates the adverse condition to a remote operations computing system (in response to the determination being that the driving of the vehicle is being prevented by the hazard) and where the remote operation computing system then initiates a recovery plan that sends appropriate personnel to fix the autonomous vehicle (output the request for maintenance of the vehicle)).


Regarding claim 17, Westlund, Park, and Herbach teach the drive controlling unit as recited in claim 14. The combination of Westlund, Park, and Herbach fails to teach the limitations of claim 17, as a whole.
However, in the same field of endeavor, Zhao teaches: 
[the... unit] is configured to, in response to the determination being that the driving of the vehicle is being prevented by the hazard, output a request for maintenance of the vehicle.   
(Zhao, FIG. 1; FIG. 3;
¶[0023]: “In response to detecting the existence of an adverse condition associated with an autonomous vehicle, the service provider can implement a recovery plan to recover the autonomous vehicle at a location where the vehicle is stopped. The recovery plan can include, for example, sending a human operator (e.g., technician, mechanic, etc.) to diagnose and/or fix a component failure in an autonomous vehicle, sending a human operator (e.g., driver) to manually operate and navigate an autonomous vehicle through an unfamiliar environment, sending a medical personnel (e.g., paramedic) to assist a user, sending another vehicle (e.g., another autonomous vehicle) to complete a vehicle service associated with an autonomous vehicle, etc”;
¶[0025]: “a vehicle computing system can monitor one or more parameters associated with an autonomous vehicle”;
¶[0026]: “the operational state can indicate that the vehicle is not in condition to provide the vehicle services because the one or more parameters indicate an existence of an adverse condition associated with the vehicle. Thus, the vehicle computing system can proceed to stop a motion of the vehicle and preclude the vehicle from providing and/or continuing the vehicle services. The vehicle computing system can communicate with a remote operations computing system of the entity to report the operational state of the vehicle and/or the existence of the adverse condition”;
Where the vehicle computing system monitors parameters and detects the existence of an adverse condition associated with the autonomous vehicle and communicates the adverse condition to a remote operations computing system (in response to the determination being that the driving of the vehicle is being prevented by the hazard) and where the remote operation computing system then initiates a recovery plan that output a request for maintenance of the vehicle)). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the method of Westlund, Park, and Herbach with the feature of outputting a request for maintenance of the vehicle responsive to determining the presence of an obstacle preventing a driving of the vehicle of Zhao because “by detecting an adverse condition associated with an autonomous vehicle, and attributes associated with the adverse condition, an entity can formulate an appropriate recovery plan to recover the vehicle... In this way, the entity can improve efficiency of providing vehicle services to a plurality of users. In addition, by managing a plurality of recovery teams and determining strategic locations for the recovery teams, the entity can further reduce a recovery time for recovering the vehicle, and optimize use of the resources. This can also lead to a decrease in vehicle downtime” (Zhao, ¶[0042]). 


Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Westlund and Park, as applied to claim 1, above, and in further view of Andreas et al. (Machine Translation of DE 102009001376), henceforth known as Andreas.

	Regarding claim 18, Westlund and Park teach the method as recited in claim 1. Westlund further teaches:
	the first emergency stop signal is received by a manual operation of a first input; 
(Westlund, FIG. 3: (301); FIG. 2: (205);
¶[0032]: “The autonomous vehicle 200 detects at least one user initiated request for an autonomous braking maneuver of the vehicle 200 when the vehicle 200 is in a first autonomous drive mode”;
The user initiated request may be initiated by the user 203 by activating a brake triggering device 205 comprised in the vehicle 200...”;
Where the autonomous vehicle 200 detects a user initiated request for an autonomous braking maneuver (the first emergency stop signal is received) based on the user activating brake triggering device 205 (by a manual operation of a first input))
	the manual operation of the first input, which causes the first emergency stop signal to be received, [...] a second input to manual operation; and 
(Westlund, FIG. 3: (301); FIG. 2: (205);
¶[0049]: “...when the user 203 pushes the EPB switch button 205 (or other button, lever, handle, etc.) the brake control system 402 in the vehicle 200, recognizing the user initiated request, communicates an autonomous safe stop request to the autonomous control system 404...”;
¶[0049]: “...The effect is that the user 203 may request an autonomous safe stop maneuver at any time. However, if the reason for the user 203 activating the EPB button 205 is an autonomous system malfunction, the user 203 can override the system by braking the vehicle 200 to a permanent stop with a long push/pull on the switch 205”;
¶[0054]: “Safe stop: A first pull/push of the brake triggering device 205 (i.e., the user initiated request) may result in an immediately triggered safe stop within an arbitrary distance from the vehicle's 200 current position at a safe—e.g., the safest possible—lateral position e.g., on a road shoulder. The stop should be soft to avoid causing hazards from behind. The user 203 may continue to pull/push the brake triggering device 205 to manually bring the vehicle 200 to a quicker stop via standard EPB dynamic braking function”;
Where after the first pull/push of brake triggering device 205 (the manual operation of the first input), which triggers the safe stop of the vehicle on a road shoulder (which causes the first emergency stop signal to be received), the user may override the system and bring the vehicle to a permanent stop with a long push/pull of the switch 205 ([allows] a second input to manual operation), where the action of a long push/pull of brake triggering device 205 constitutes a second manual input operation, different from the first pull/push of the brake triggering device)
	the second emergency stop signal is received by the manual operation of the second input.  
(Westlund, FIG. 3: (301); FIG. 2: (205);
...The effect is that the user 203 may request an autonomous safe stop maneuver at any time. However, if the reason for the user 203 activating the EPB button 205 is an autonomous system malfunction, the user 203 can override the system by braking the vehicle 200 to a permanent stop with a long push/pull on the switch 205”;
Where after the first pull/push of brake triggering device 205, i.e. the manual operation of the first input, the user may override the system and bring the vehicle to a permanent stop with a long push/pull of the switch 205 (the second emergency stop signal is received by the manual operation of the second input)).
	The combination of Westlund and Park fails to explicitly teach the manual operation of the first input exposes a second input to manual operation, the limitation bolded for emphasis.
	However, in the same field of endeavor, Andreas teaches:
	[the manual operation of the first input, which causes the first... signal to be received], exposes [a second input to manual operation; and] 
(Andreas, FIG. 1; FIG. 2; FIG. 4; FIG. 5: (8);
Abstract: “The device comprises a shift lever (1) pivotably mounted in a console (2) and moved from a shift lever non-usage position into a shift lever usage position by an adjusting unit, where the adjusting unit comprises a spring actuator. The shift lever starts a vehicle engine during manipulation in the usage position, and stops the vehicle engine during movement from the usage position into the non-usage position”;
¶[0045]: “In the fully lowered position according to FIG. 1, the shift pattern is not displayed on a display 3 arranged on the shift lever 1, but only a symbol for the engine start. This makes it clear to the driver that the gearshift lever 1 is not yet available in this operating state of the motor vehicle for actuating the gear change transmission but that only the function of the engine start is provided in addition to the operator in this embodiment, in addition to the gearshift lever 1 with an arrow 4, it is symbolically indicated that the gearshift lever 1 is first moved out of the console 2 once it has been actuated”;
¶[0055]: “The embodiment according to FIG. 4 and FIG. 5 additionally has a button 8 arranged on the end face of the gearshift lever for actuating the parking lock. In this embodiment, the button 8 is arranged at the end face in order to be visible only in the actuation position of the gearshift lever 1 in the sense of the simplicity of the operating surface...”;
[the manual operation of the first input]) that starts the vehicle’s engine, i.e. sends a signal ([which causes the first... signal to be received]) and exposes button 8 (exposes [a second input to manual operation]) for actuating a parking lock).
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the method of Westlund and Park with the feature of exposing a second manual input after operation of a first manual input of Andreas because “This arrangement is useful since modern gear change transmissions or Automatic transmission machines with an auto-P function are provided, in which the parking lock is already automatically engaged, for example when the motor is switched off or when leaving the motor vehicle, if the driver has forgotten this” (Andreas, ¶[0055]) and “...the parking lock can thus be engaged (via the auto-P function of the transmission, at the latest when leaving the motor vehicle) by pressing down the gearshift lever 1 (via the auto-P function of the transmission, at the latest when leaving the motor vehicle), or manually by pressing down the button 8” (Andreas, ¶[0056]). That is, the arrangement is useful because it provides an easy way to engage the parking lock. 
	

	Regarding claim 19, Westlund, Park, and Andreas teach the method as recited in claim 18.
Andreas further teaches:
	wherein the second input is a button, 
(Andreas, FIG. 5: (8);
¶[0055]: “The embodiment according to FIG. 4 and FIG. 5 additionally has a button 8 arranged on the end face of the gearshift lever for actuating the parking lock. In this embodiment, the button 8 is arranged at the end face in order to be visible only in the actuation position of the gearshift lever 1 in the sense of the simplicity of the operating surface...”;
Where after operating the lever as a first input, the button can be operated (wherein the second input is a button))
	the first input is a lever, and 
(Andreas, FIG. 5: (1);
¶[0055]: “The embodiment according to FIG. 4 and FIG. 5 additionally has a button 8 arranged on the end face of the gearshift lever for actuating the parking lock. In this embodiment, the button 8 is arranged at the end face in order to be visible only in the actuation position of the gearshift lever 1 in the sense of the simplicity of the operating surface...”;
Where in order to operate button 8, lever 1 must be operated first (the first input is a lever))
	the manual operation of the first input is a shift of the lever from a first position in which the lever covers the button to a second position in which the lever does not cover the button.
(Andreas, FIG. 4: (1); FIG. 5: (1), (8);
¶[0055]: “The embodiment according to FIG. 4 and FIG. 5 additionally has a button 8 arranged on the end face of the gearshift lever for actuating the parking lock. In this embodiment, the button 8 is arranged at the end face in order to be visible only in the actuation position of the gearshift lever 1 in the sense of the simplicity of the operating surface...”;
Where lever 1 must be operated from the non-actuated position shown in FIG. 4 (the manual operation of the first input is a shift of the lever from a first position), in which button 8 is hidden (in which the lever covers the button), to the actuated position in FIG. 5 (to a second position) in which button 8 is exposed (in which the lever does not cover the button)).


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rave et al. (PGPub No US 2019/0337526 A1) teaches a vehicle mechanism for handling vehicle electronic control unit (ECU) malfunction, comprising: a first set of vehicle backup ECUs for operating in a backup vehicle driving mode comprising read-only firmware and disconnected from an interface with communication networks outside the vehicle, the vehicle backup ECUs providing at least basic driving 
Hecker et al. (PGPub No US 2021/0171062 A1) teaches a system for controlling at least partially autonomous operation of a motor-vehicle, including: an electronic-main-control-unit, which receives the environment-data from the sensor-device, a first electronic-backup-control-unit, which, for a fault/failure of the electronic-main-control-unit, receives the data from the sensor-device, and a second electronic-backup-control-unit, which, for a fault/failure of the electronic-main-control-unit and the first electronic-backup-control-unit, receives the data from the sensor-device, and, depending on the data, inputs adjusting-commands into the at least one device/actuator, which device/actuator is used in the operation of the motor-vehicle.
Fitch et al. (PGPub No US 2010/0117585 A1) teaches a robotic assembly comprising a mobile vehicle including mechanical components configured to operate the mobile vehicle in a manual mode of operation; a safety control module connected to the main power circuit, the automation module, and the mechanical components; a mode selector connected to the main power circuit; and emergency stop switches configured to prevent a flow of current to substantially all of the mechanical components and external modules in response to actuation of the emergency stop buttons.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 




/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668